       Case 1:17-mj-00174-SAB Document 33 Filed 06/02/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   CESAR CEJA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-mj-00174-SAB
12                   Plaintiff,                     STIPULATION TO VACATE
                                                    PROBATION REVIEW HEARING;
13           vs.                                    AND ORDER
14   CESAR CEJA,
                                                    DATE: June 4, 2020
15                   Defendant.                     TIME: 10:00 a.m.
                                                    JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Special Assistant United States Attorney Philip Tankovich, counsel for plaintiff, and

19   Assistant Federal Defender Matthew Lemke, counsel for defendant Cesar Ceja, that the

20   probation review hearing scheduled for June 4, 2020, may be vacated.

21          On June 2, 2020, at the parties’ request, this Court modified Mr. Ceja’s terms of

22   probation in order to provide Mr. Ceja additional time to complete the terms of his probation.

23   ECF No. 31. The Court also set a new probation review hearing for November 19, 2020. Id. In

24   light of the Court’s order, the parties believe that the June 4, 2020, probation review hearing is

25   no longer necessary. Accordingly, the parties jointly request that the June 4, 2020, probation

26   review hearing be vacated.

27   ///

28   ///
       Case 1:17-mj-00174-SAB Document 33 Filed 06/02/20 Page 2 of 3



 1                                      Respectfully submitted,

 2                                      HEATHER E. WILLIAMS

 3                                      Federal Defender

 4   Date: June 4, 2020                 /s/ Matthew Lemke
                                        MATTHEW LEMKE
 5                                      Assistant Federal Defender
                                        Attorney for Defendant
 6                                      CESAR CEJA

 7
                                        MCGREGOR W. SCOTT
 8                                      United States Attorney

 9   Date: June 4, 2020                 /s/ Philip Tankovich
                                        PHILIP TANKOVICH
10                                      Special Assistant United States Attorney
                                        Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 1:17-mj-00174-SAB Document 33 Filed 06/02/20 Page 3 of 3



 1                                                ORDER

 2            Based on a showing of good cause, the Court hereby orders that the probation review

 3   hearing currently scheduled for June 4, 2020 is continued to November 19, 2020 at 10:00 am.

 4   The defendant is again ordered to appear and file a status report consistent with the order on the

 5   modification entered on June 2, 2020.

 6
     IT IS SO ORDERED.
 7
 8   Dated:     June 2, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
